EXHIBIT 10.1
 
 
FIRST AMENDMENT TO CHANGE IN CONTROL BENEFITS AGREEMENT


This First Amendment (the “Amendment”) to that certain Change in Control
Benefits Agreement entered into by the parties on November 7, 2007, by and
between The Steak N Shake Company, an Indiana corporation (hereinafter referred
to as the “Company”), and ________________ (hereinafter referred to as
“Executive”) (the “Agreement”) is hereby made this 22nd day of April, 2008 on
the following terms and conditions:


WITNESSETH
 
    WHEREAS, the Company believes that Executive has made and will continue to
make valuable contributions to the productivity and profitability of the
Company; and
 
    WHEREAS, the Company desires to encourage Executive to continue to make
valuable contributions, not to seek or accept employment elsewhere, and be an
integral part of the Company’s future; and
 
    WHEREAS, the Company, desires to assure Executive of certain benefits should
his/her employment be terminated for any reason except cause, death, disability
or his/her voluntary decision to leave the Company;
    
    NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants herein contained and the mutual benefits herein provided, the Company
and Executive hereby agree as follows:


1.  
All terms and conditions in the Agreement shall remain in full force and effect
unless specifically modified herein;



2.  
Should Executive’s employment end for any reason except death, disability (as
defined in Section 3(B) of the Agreement), termination for cause (as defined in
Section 3(C) of the Agreement) or should Executive elect to voluntarily resign
for any of the reasons enumerated in Section 4 (A-E) of the Agreement, then
Executive shall receive the following:



a.  
His/her normal gross salary, as it existed on the date of separation of
employment from the Company, and which shall not be lower than Executive’s
salary on the date of this Amendment, payable for one year from the last day of
Executive’s employment with Company, subject to withholdings required by law or
elected by Executive (the “Salary Benefit”) subject to the following conditions:



i.  
The Salary Benefit shall be paid on the Company’s normal and customary pay days;
   

ii.  
Should Executive begin subsequent employment with any other employer or provide
services for remuneration for any person or entity as a consultant or contractor
while the Salary Benefit is payable, then the gross amount of the Salary Benefit
shall be reduced by the amount of the Executive’s gross salary at his/her
subsequent employment;

--------------------------------------------------------------------------------


b.  
Executive shall be paid a lump sum payment equal to any bonus to which Executive
would have been entitled under the Incentive Bonus Plan or any other cash or
other bonus plan, had all requirements for earning a bonus been satisfied by
Executive, multiplied by a fraction, the denominator of which will be the number
of days in any such computation period and the numerator of which shall be the
number of days during the computation period the Executive was employed by the
Company.  By way of example, should the computation period be one year, during
which the Executive worked 75 days before the termination, then the fraction
would be 75/365.  The parties understand and agree that should the calculation
of the bonus not be ascertainable at the date of Executive’s termination then
the payment required hereunder shall be made within 20 days of the date the
computation herein is first able to be made by Company.



c.  
Should Executive be provided with the use of an automobile which is owned or
leased by the Company on the date of his/her termination from the Company then
Executive shall be entitled to continue to use such automobile on the same terms
and conditions as he/she did prior to the termination for a period of up to
sixty (60) days following such termination.  Should Executive be provided with
use of an automobile  by a subsequent employer prior to the expiration of sixty
(60) days then Executive shall make arrangements to return the Company’s
automobile within five (5) days thereafter;



d.  
For up to twelve (12) months following the Executive’s last date of employment
he/she shall be entitled to continue participation in any Company-provided group
medical insurance plan in which he/she was enrolled on the date of
termination.  If the Company is prevented by law or contract from retaining
Executive as a participant in any insurance plan, Company shall pay to Executive
the amount of the Company’s contribution for such coverage so that Executive may
continue his/her coverage under COBRA or acquire similar coverage in the market
at the same financial obligation as he/she would have if he/she had remained an
employee of the Company.  The Company’s obligations under this sub-paragraph
shall end on the date that Executive is eligible to participate in any group
health plan offered by a subsequent employer.



e.  
Within the first twelve (12) months following Executive’s last date of
employment with the Company the Company shall, upon request, either pay for
directly or reimburse Executive for up to $15,000 for outplacement services
provided on Executive’s behalf.



f.  
If, as of the date his employment terminates, Executive is a “key employee”
within the meaning of Section 416(i) of the Code, without regard to paragraph
416(i)(5) thereof, and the Company has stock that is publicly traded on an
established securities market or otherwise, any payment that constitutes
deferred compensation because of employment termination will be suspended until,
and will be paid to Executive on, the first day of the seventh month following
the month in which Executive’s last day of employment occurs.  For purposes of
this Section 6, “deferred compensation” means compensation provided under a
nonqualified deferred compensation plan as defined in, and subject to,
Section 409A of the Code.



3.  
To induce the Company to enter into this Agreement, Executive hereby agrees as
follows:



a.  
He/she will use good faith efforts to obtain substantially similar subsequent
employment, shall notify the Company’s General Counsel and Senior Vice
President, Human Resources promptly upon obtaining such substantially similar
subsequent employment, including informing them of his/her gross salary amount,
eligibility for group health insurance benefits and any other information that
is reasonably related to the calculation of benefits hereunder;

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.


              



  THE STEAK N SHAKE COMPANY        
 
By: __________________________________

 
Wayne L. Kelley, Interim Chief Executive Officer
          EXECUTIVE:       _____________________________________    